In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-677V
                                     Filed: January 6, 2016
                                          Unpublished

****************************
ROBERT MICHAEL GALL,                     *
                                         *
                     Petitioner,         *     Damages Decision Based on Proffer;
                                         *     Influenza;
                                         *     Shoulder Injury (“SIRVA”);
SECRETARY OF HEALTH                      *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                      *
                                         *
                     Respondent.         *
                                         *
****************************
Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Sarah Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On June 30, 2015, Petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the “Vaccine
Act” or “Program”]. Petitioner alleges that he suffered a shoulder injury following receipt
of his October 16, 2014 influenza vaccination. Petition at 1-2. The case was assigned
to the Special Processing Unit of the Office of Special Masters.

        On November 16, 2015, a ruling on entitlement was issued, finding petitioner
entitled to compensation for a shoulder injury related to vaccine administration
(“SIRVA”). On January 4, 2016, respondent filed a proffer on award of compensation
[“Proffer”] indicating petitioner should be awarded $88,000.00. Proffer at 1. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Based


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
on the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $88,000.00 in the form of a check payable to
petitioner, Robert Michael Gall. This amount represents compensation for all
damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
          IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                    OFFICE OF SPECIAL MASTERS

                                                     )
ROBERT MICHAEL GALL,                                 )
                                                     )
               Petitioner,                           )
                                                     )     No. 15-0677V
v.                                                   )     Chief Special Master Dorsey
                                                     )     ECF
SECRETARY OF HEALTH AND HUMAN                        )
SERVICES,                                            )
                                                     )
               Respondent.                           )
                                                     )

                       PROFFER ON AWARD OF COMPENSATION

I.     Compensation for Vaccine Injury-Related Items

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$88,000.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $88,000.00, in the form of a check payable to petitioner. Petitioner agrees.

                                                         Respectfully submitted,

                                                         BENJAMIN C. MIZER
                                                         Principal Deputy Assistant Attorney General




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                 1
                            RUPA BHATTACHARYYA
                            Director
                            Torts Branch, Civil Division

                            VINCENT J. MATANOSKI
                            Deputy Director
                            Torts Branch, Civil Division

                            LYNN E. RICCIARDELLA
                            Senior Trial Attorney
                            Torts Branch, Civil Division

                            s/ Sarah C. Duncan
                            Sarah C. Duncan
                            Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            Tel: (202) 514-9729
                            Fax: (202) 616-4310
Date: January 4, 2016




                        2